UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-6964 (Exact name of registrant as specified in its charter) Delaware 95-1935264 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6301 Owensmouth Avenue Woodland Hills, California 91367 (Address of principal executive offices) (Zip Code) (818) 704-3700 www.21st.com (Registrant’s telephone number, including area code) (Registrant’s web site) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filerS Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes£NoS The number of shares outstanding of the issuer’s common stock as of April 16, 2007 was 87,924,505. TABLE OF CONTENTS Description Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 31 SIGNATURES 32 EXHIBIT INDEX 33 31.1 Certification of principal executive officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 31.2 Certification of principal financial officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 32.1 Certification Pursuant to 18 U.S.C. Section 1350 1 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED BALANCE SHEETS Unaudited AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA March 31, 2007 December 31, 2006 Assets Investments available-for-sale Fixed maturity securities, at fair value (amortized cost: $1,444,354 and $1,453,468) $ 1,431,213 $ 1,435,016 Other long-term investments, equity method 14,528 14,705 Total investments 1,445,741 1,449,721 Cash and cash equivalents 86,051 51,999 Accrued investment income 16,722 17,215 Premiums receivable 118,763 110,115 Reinsurance receivables and recoverables 6,401 6,338 Prepaid reinsurance premiums 2,060 2,095 Deferred income taxes 41,807 48,437 Deferred policy acquisition costs 69,181 63,581 Leased property under capital leases, net of deferred gain of $982 and $1,092 and net of accumulated amortization of $42,913 and $42,149 18,164 19,281 Property and equipment, at cost less accumulated depreciation of $108,881 and $104,279 156,996 154,966 Other assets 29,375 27,949 Total assets $ 1,991,261 $ 1,951,697 Liabilities and stockholders’ equity Unpaid losses and loss adjustment expenses $ 465,810 $ 482,269 Unearned premiums 341,632 321,927 Debt 112,551 115,895 Claims checks payable 41,759 42,931 Reinsurance payable 639 680 Other liabilities 99,596 89,446 Total liabilities 1,061,987 1,053,148 Commitments and contingencies Stockholders’ equity: Common stock, par value $0.001 per share; 110,000,000 shares authorized; shares issued 87,918,687 and 86,489,082 88 86 Additional paid-in capital 467,358 441,969 Treasury stock; at cost shares: 29,419 and 17,328 (443 ) (259 ) Retained earnings 486,417 484,539 Accumulated other comprehensive loss (24,146 ) (27,786 ) Total stockholders’ equity 929,274 898,549 Total liabilities and stockholders’ equity $ 1,991,261 $ 1,951,697 See accompanying Notes to Condensed Consolidated Financial Statements. 2 Table of Contents 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA Three Months Ended March 31, 2007 2006 Revenues Net premiums earned $ 329,282 $ 325,824 Net investment income 16,925 17,755 Net realized investment gains (losses) 287 (1,067 ) Total revenues 346,494 342,512 Losses and expenses Net losses and loss adjustment expenses 233,457 236,496 Policy acquisition costs 68,652 59,333 Other underwriting expenses 11,725 12,600 Other expense 4,194 — Interest and fees expense 1,726 1,898 Total losses and expenses 319,754 310,327 Income before provision for income taxes 26,740 32,185 Provision for income taxes 8,394 10,868 Net income $ 18,346 $ 21,317 Earnings per share: Basic and diluted $ 0.21 $ 0.25 Cash dividends declared per share $ 0.16 $ 0.08 Weighted-average shares outstanding: Basic 87,108,898 85,868,878 Additional common shares assumed issued under treasury stock method 1,057,931 648,285 Diluted 88,166,829 86,517,163 See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Unaudited Common Stock $0.001 par value Accumulated AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA Issued Shares Amount Additional Paid-in Capital Treasury Stock Retained Earnings Other Comprehensive Loss Total Balance – January 1, 2007 86,489,082 $ 86 $ 441,969 $ (259 ) $ 484,539 $ (27,786 ) $ 898,549 Cumulative effect of adopting FIN 48 (2,422 ) (2,422 ) Comprehensive income 18,346 (1) 3,640 (2) 21,986 Cash dividends declared on common stock (14,046 ) (14,046 ) Exercise of stock options 1,310,455 2 21,080 21,082 Issuance of restricted stock 119,150 — Forfeiture of 12,091shares of restricted stock 184 (184 ) — Stock-based compensation cost 1,924 1,924 Excess tax benefit of stock-based compensation 2,201 2,201 Balance – March 31, 2007 87,918,687 $ 88 $ 467,358 $ (443 ) $ 486,417 $ (24,146 ) $ 929,274 (1) Net income for the three months ended March 31, 2007. (2) Net change in accumulated other comprehensive loss follows: Three Months Ended March 31, 2007 Unrealized holding gains arising during the period, net of tax expense of $1,857 $ 3,450 Reclassification adjustment for investment losses included in net income, net of tax expense of $1 3 Amortization of prior service cost and net actuarial loss on defined benefit plans, net of deferred tax expense of $100 187 Total net other comprehensive income $ 3,640 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents 21ST CENTURY INSURANCE GROUP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA Three Months Ended March 31, 2007 2006 Operating activities Net income $ 18,346 $ 21,317 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 6,218 6,661 Net amortization of investment premiums and discounts 2,585 2,007 Stock-based compensation cost 1,924 4,099 Provision for deferred income taxes 3,179 2,820 Provision for premiums receivable losses 545 612 Net realized investment (gains) losses (287 ) 1,067 Equity loss of other long-term investment 187 — Changes in assets and liabilities Premiums receivable (9,193 ) (6,943 ) Deferred policy acquisition costs (5,600 ) (2,980 ) Reinsurance receivables and recoverables (69 ) 352 Federal income taxes 4,389 4,529 Other assets (3,280 ) (2,880 ) Unpaid losses and loss adjustment expenses (16,459 ) (15,407 ) Unearned premiums 19,705 11,476 Claims checks payable (1,172 ) (2,072 ) Other liabilities 8,695 14,079 Net cash provided by operating activities 29,713 38,737 Investing activities Purchases of: Fixed maturity securities available-for-sale (3,404 ) (146,738 ) Equity securities available-for-sale — (35,627 ) Other long-term investments, equity method (133 ) — Property and equipment (6,820 ) (6,627 ) Maturities and calls of fixed maturity securities available-for-sale 8,207 8,299 Sales of: Fixed maturity securities available-for-sale 1,722 33,862 Equity securities available-for-sale — 83,989 Other long-term investments, equity method 123 — Net cash used in investing activities (305 ) (62,842 ) Financing activities Repayment of debt (3,662 ) (3,352 ) Dividends paid (per share: $0.16 and $0.08) (14,046 ) (6,872 ) Proceeds from the exercise of stock options 21,082 718 Excess tax benefit from stock-based compensation 1,270 89 Net cash provided by (used in) financing activities 4,644 (9,417 ) Net increase (decrease) in cash and cash equivalents 34,052 (33,522 ) Cash and cash equivalents, beginning of period 51,999 68,668 Cash and cash equivalents, end of period $ 86,051 $ 35,146 Supplemental information: Income taxes paid $ 1,209 $ 3,519 Interest paid 210 388 See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA March 31, 2007 NOTE 1.FINANCIAL STATEMENT PRESENTATION General 21st Century Insurance Group and subsidiaries (the “Company”) prepared the accompanying unaudited condensed consolidated financial statements in accordance with the rules and regulations of the Securities and Exchange Commission for interim reporting. As permitted under those rules and regulations, certain notes or other information that are normally required by accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted if they substantially duplicate the disclosures contained in the annual audited consolidated financial statements. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. These unaudited condensed consolidated financial statements include all adjustments (including normal, recurring accruals) that are considered necessary for the fair presentation of our financial position and results of operations in accordance with GAAP.Intercompany accounts and transactions have been eliminated in consolidation. Operating results for the three-month period ended March 31, 2007 are not necessarily indicative of results that may be expected for the remaining interim period or the year as a whole. Other Expense The Company incurred $3.4 million in severance and other benefits costs for an approximate three percent reduction of its work force during the first quarter of 2007 in connection with efforts to streamline operations.As of March 31, 2007, $0.4 million of severance-related benefits had not been paid, and are expected to be distributed by the end of 2007.The Company also incurred $0.7 million in connection with a proposal from the majority shareholder, as discussed in Note 2 of the Notes to Condensed Consolidated Financial Statements. Earnings Per Share (“EPS”) The numerator for the calculation of both basic and diluted EPS is equal to net income reported for that period. The difference between basic and diluted EPS denominators is due to dilutive common stock equivalents (stock options and restricted stock). Basic EPS excludes dilution and reflects net income divided by the weighted-average shares of common stock outstanding during the periods presented.Diluted EPS is based upon the weighted-average shares of common stock and dilutive common stock equivalents outstanding during the periods presented. Common stock equivalents arising from dilutive stock options and restricted common stock were computed using the treasury stock method. Common stock equivalents excluded from the calculation of diluted EPS because their inclusion would have been anti-dilutive (i.e., their inclusion under the treasury stock method would have increased EPS) were 2,422,342 and 4,552,553 at March 31, 2007 and 2006, respectively. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued Financial Accounting Standard No. (“FAS”) 159, The Fair Value Option for Financial Assets and Financial Liabilities – including an amendment of FASB Statement No. 115, (“FAS 159”), which permits an entity to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. The objective is to provide entities with an opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. Entities that choose to measure eligible items at fair value will report unrealized gains and losses in earnings at each subsequent reporting date. The fair value option may be elected at specified election dates on an instrument-by-instrument basis, with few exceptions. The Statement also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. FAS 159 is effective at the beginning of the first fiscal year beginning after November 15, 2007. The Company is currently evaluating the impact of adopting FAS 159. 6 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA March 31, 2007 In September 2006, the FASB issued FAS 157, Fair Value Measurements (“FAS 157”). FAS 157 clarifies the principle that fair value should be based on the assumptions market participants would use when pricing an asset or liability and establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy. FAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years, with early adoption permitted. We have not yet determined the effect, if any, that the implementation of FAS 157 will have on our results of operations or financial condition. In June 2006, the FASB issued Financial Interpretation No. 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FAS No. 109(“FIN 48”). This interpretation clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FAS 109, Accounting for Income Taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.The effect of this adoption on January 1, 2007, resulted in a $2.4million decrease to opening retained earnings. Adoption of FIN 48 had no impact on net income in the three months ended March 31, 2007. As permitted by FIN 48, the Company also adopted a policy of classifying interest and penalties related to income taxes as elements of income tax expense in the consolidated financial statements.As required by FIN 48, this change was done prospectively.Previously, penalties and interest were classified as Other Income or Other Expense. At January 1, 2007, the Company had unrecognized tax benefits for all jurisdictions of approximately $9.1 million, which would favorably impact the effective tax rate if recognized.The Company does not anticipate any material changes in unrecognized tax benefits during the next 12 months. The Company had no accrued penalties and no material interest receivable or interest payable at the date of adoption or at March 31, 2007. Tax years 2003 to 2006 and 2002 to 2006 are subject to examination by Federal and California jurisdictions, respectively. Statement of Position 05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts (“SOP 05-1”) was adopted January 1, 2007. SOP 05-1provides guidance on accounting for deferred policy acquisition costs on internal replacements of insurance and investment contracts other than those specifically described in FAS No. 97, Accounting and Reporting by Insurance Enterprises for Certain Long-Duration Contracts and for Realized Gains and Losses from the Sale of Investments. The SOP defines an internal replacement as a modification in product benefits, features, rights, or coverage that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract. The Company’sprospective applicationof SOP 05-1 since January 1, 2007 resulted in a $1.7 million reduction in deferred policy acquisition costs as of March 31, 2007, and a corresponding increase in policy acquisition costs during the quarter ended March 31, 2007. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 2.PROPOSAL FOR OFFER On January 24, 2007, the owner of approximately 61% of the outstanding shares of Company common stock, American International Group, Inc. (“AIG”), submitted an unsolicited proposal to the Company’s Board of Directors to acquire the remaining shares of the Company common stock it does not own. The proposal is subject to several conditions, including the approval of the transaction by a Special Committee of the Company’s Board of Directors who are independent of AIG.Provisions in certain agreements, including the supplemental executive retirement plan and stock-based compensation plans, could be triggered by an offer or acquisition, resulting in the accelerated recognition of expense that could materially impact the Company’s future results of operations. The Company’s retirement and stock option valuation assumptions have not been altered for the proposal made by AIG. 7 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA March 31, 2007 NOTE 3.COMMITMENTS AND CONTINGENCIES Legal Proceedings In the normal course of business, the Company is named as a defendant in lawsuits related to its insurance operations and business practices. Many suits seek unspecified extra-contractual and punitive damages as well as contractual damages under the Company’s insurance policies in excess of the Company’s estimates of its obligations under such policies. The Company cannot estimate the amount or range of loss that could result from an unfavorable outcome on these suits and it denies liability for any such alleged damages. The Company has not established reserves for potential extra-contractual or punitive damages, or for contractual damages in excess of estimates the Company believes are correct and reasonable under its insurance policies. Nevertheless, extra-contractual and punitive damages, if assessed against the Company, could be material in an individual case or in the aggregate. The Company may choose to settle litigated cases for amounts in excess of its own estimate of contractual damages to avoid the expense and risk of litigation. Other than the possibility of the contingencies discussed below, the Company does not believe the ultimate outcome of these matters will be material to its results of operations, financial condition or cash flows. In addition, the Company denies liability and has not established a reserve for the matters discussed below. A range of potential losses in the event of a negative outcome is discussed where known. Poss v. 21st Century Insurance Companywas filed on June 13, 2003, in Los Angeles Superior Court and Axen v. 21st Century Insurance Company was filed on April 14, 2004, in Alameda County Superior Court. Both complaints seek injunctive and unspecified restitutionary relief against the Company under Business and Professions Code (“B&P”) Sec. 17200 for alleged unfair business practices in violation of California Insurance Code Sec. 1861.02(c) relating to Company rating practices. The court in the Poss case granted the Company’s motion to dismiss the complaint, based on California’s Proposition 64, but allowed the addition of a second plaintiff, Leacy. Discovery has been stayed in both cases and, because these matters are in the pleading stages, and no discovery has taken place, no estimate of the range of potential losses in the event of a negative outcome can be made at this time. In January of 2007, a settlement agreement for an immaterial amount was reached with the Axen plaintiff, which the Company is finalizing. Cecelia Encarnacion, individually and as the Guardian Ad Litem for Nubia Cecelia Gonzalez, a Minor, Hilda Cecelia Gonzalez, a Minor, and Ramon Aguilera v. 20th Century Insurance was filed on July 3, 1997, in Los Angeles Superior Court. Plaintiffs allege bad faith, emotional distress, and estoppel involving the Company’s handling of a 1994 homeowner’s claim. On March 1, 1994, Ramon Aguilera, a homeowner policyholder, shot and killed Mr. Gonzalez (the minor children’s father) and was later sued by Ms. Encarnacion for wrongful death. On August 30, 1996, judgment was entered against Ramon Aguilera for $5.6 million. The Company paid for Aguilera’s defense costs through the civil trial; however, the homeowner’s policy did not provide indemnity coverage for the incident, and the Company refused to pay the judgment. After the trial, Aguilera assigned a portion of his action against the Company to Encarnacion and the minor children. Aguilera and the Encarnacion family then sued the Company alleging that the Company had promised to pay its bodily injury policy limit if Aguilera pled guilty to involuntary manslaughter. In August 2003, the trial court held a bench trial on the limited issues of promissory and equitable estoppel, and policy forfeiture. On September 26, 2003, the trial court issued a ruling that the Company could not invoke any policy exclusions as a defense to coverage. On May 14, 2004, the court granted the Encarnacion plaintiffs’ motion for summary adjudication, ordering that the Company must pay the full amount of the underlying judgment of $5.6 million, plus interest, for a total of $10.5 million. The Company disagrees with this ruling, as it appears inconsistent with the court’s simultaneous ruling denying the Company’s motion for summary judgment on grounds that there are triable issues of material fact as to whether plaintiffs are precluded from recovering damages as a consequence of Aguilera’s inequitable conduct. The Company also believes that the court’s decision was not supported by the evidence in the case, demonstrating that no promise to settle was ever made.The Company has appealed the judgment as to the Encarnacions. The trial as to Aguilera concluded on December 9, 2005, on his claims for bad faith, emotional distress, punitive damages and attorney fees. A jury found he sustained no damages as to these claims. The Company’s exposure in this case includes the aforementioned $10.5 million judgment plus post-judgment interest, which currently totals $2.6 million. This matter is now subject to three separate appeals by the parties. The Company’s Motion to Consolidate the three appeals was recently denied by the Court of Appeal. 8 Table of Contents 21ST CENTURY INSURANCE GROUP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unaudited TABULAR DOLLAR AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA March 31, 2007 Insurance Company cases (Ramona Goldenburg) was originally filed as Bryan Speck, individually, and on behalf of others similarly situated v. 21st Century Insurance Company, 21st Century Casualty Company, and 21st Century Insurance Group. The original action was filed on June 20, 2002, in Los Angeles Superior Court. Plaintiff seeks California class action certification, injunctive relief, and unspecified actual and punitive damages. The complaint contended that the Company uses “biased” software in determining the value of total-loss automobiles. Specifically, Plaintiff alleged that database providers use improper methodology to establish comparable auto values, that the providers populate their databases with biased figures, and that the Company and other carriers allegedly subscribe to the programs to unfairly reduce claims costs. This case is consolidated with similar actions against other insurers for discovery and pre-trial motions.A court-ordered appraisal of Speck’s vehicle was favorable to the Company and Ramona Goldenberg was substituted as a Plaintiff, replacing Speck, and a new appraisal was ordered. On October 13, 2006, Plaintiff’s counsel offered to dismiss this case, with prejudice, in exchange for the Company waiving its costs. The Company has accepted the offer from the Plaintiff’s counsel to dismiss the matter and will support a motion, containing the agreed terms. Thomas Theis, on his own behalf and on behalf of all others similarly situated v. 21st Century Insurance Company was filed on June 17, 2002, in Los Angeles Superior Court. Plaintiff seeks California class action certification, injunctive relief, and unspecified actual and punitive damages. The complaint contends that after insureds receive medical treatment, the Company used a medical-review program to adjust expenses to reasonable and necessary amounts for a given geographic area and the adjusted amount is “predetermined” and “biased.” This case is consolidated with similar actions against other insurers for discovery and pre-trial motions. On January 11, 2007, Plaintiff’s motion to certify a “med-pay” class was granted.The Company filed a writ of mandate with the Court of Appeal, challenging the trial court’s certification.In March 2007, the Court of Appeal stayed the trial court’s order and requested briefs from the parties. Silvia Quintana, on her own behalf and on behalf of all others similarly situated v. 21st Century Insurance Company was filed on November 16, 2005. This purported class action, filed in San Diego, names the Company in four causes of action: 1) violation of B&P Section 17200, 2) conversion, 3) unjust enrichment and, 4) declaratory relief.Silvia Quintana alleges that the Company’s demand for reimbursement of the medical payments it made to her pursuant to her insurance contract violates the “made-whole rule.” The Company anticipates that if the matter survives the initial pleading stage, it will be consolidated, for discovery and pre-trial motions, with actions alleging similar facts against other insurers.This matter is in the pleading stage and no reasonable estimate of potential losses in the event of a negative outcome can be made at this time.In July 2006, the trial court denied the Company’s demurrer and motion to strike and the Company has filed a writ to the Court of Appeal for review of this decision. In November 2006, the Court of Appeal ordered the trial court to show cause why the relief the Company requested should not be granted. Oral arguments have been concluded and the Company is awaiting the Court’s decision. Ronald A. Katz Technology Licensing, L.P. v. American International Group, Inc. et alwas filed on September 1, 2006, in the United States District Court for the District of Delaware. The defendants include American International Group, Inc., its subsidiaries and affiliates, including 21st Century Insurance Group, 21st Century Insurance Company, and 21st Century Casualty Company. The complaint alleges infringement of various patents relating to automated call processing applications. The matter is in the initial pleading stage and no reasonable estimate of potential losses in the event of a negative outcome can be made at this time. Edward Bronstein v. 21st Century Insurance Group, et al and a companion case,
